 

LETTER OF ENGAGEMENT

 

February 26, 2013

 

Attune RTD (OTC:AURT)

3700B E. Tachevah Dr., #117

Palm Springs, CA 92262

[image_004.jpg] 

 

The following sets forth the agreement (this “Agreement”) for the engagement of
Anubis Partners, LLC (“Anubis”) by Attune RTD (OTC:AURT) (“The Company”).

 

  

  Term and
Termination This Agreement (the “Agreement”) shall be in full force and effect
commencing February 26, 2013 and shall have an initial term of one month (the
“Initial Term”). Either party hereto shall have the right to terminate this
Agreement immediately without notice in the event of the death, bankruptcy,
insolvency, or assignment for the benefit of creditors of the other party.      
  The Program Anubis will work strictly as an independent contractor of The
Company to structure and implement a set of marketing materials designed to help
The Company establish extensive financial market and investor awareness intended
to drive long-term shareholder support.           As share price is affected by
various factors unrelated to Anubis’s efforts, Anubis can give no assurance that
the marketing materials will in any way create volume, buying or price
appreciation for The Company’s shares.           Current law provides that
during any period in which The Company is in “registration” for a public
offering of securities under the Securities Act of 1933, and during the
distribution of such securities, The Company’s investor relations and marketing
efforts must be severely limited. To ensure that Anubis does not violate this
requirement, The Company will advise Anubis in writing whenever a registration
statement is filed or a registration is pending for any of The Company’s
securities. It will be the responsibility of The Company (with the advice of its
securities counsel) to determine and advise Anubis as to what investor relations
and financial marketing efforts are permissible and not permissible during such
periods. Anubis will advise The Company in advance of any proposed investor
relations or financial marketing efforts and follow the direction of The Company
and its securities counsel with regard thereto.

 

Anubis Partners, LLC - Letter of Engagement

Page 2 of 4

 

  Responsibilities Anubis will review all existing asset in order build a
compelling investor-focused suite of materials, a partial list of which
includes:             ● A “needed assets” list               ● A review of all
existing investor-focused materials               ● A vision/positioning
statement               ● A press release template, including targeted corporate
descriptor and “About” section               ● Investor information sheet      
        ● Campaign event schedule               ● Outline of additional assets
to be produced               ● Press releases



             

Financial

Communications

Documents

Subject to the limitations noted herein, Anubis shall assist The Company in
preparing financial communications documents, materials, and Company
presentations (“Financial Communications Documents”), including press releases,
online communications, and The Company’s website. The Company will assume full
responsibility for the accuracy and completeness of all Financial Communications
Documents and for their compliance with applicable laws, rules and regulations.
Anubis shall have no obligation or duty to verify the accuracy or completeness
of the Financial Communications Documents or their compliance with applicable
law. Anubis shall have the right to refuse to release or publish or participate
in the release or publication of any Financial Communications Documents that
have not been approved in writing by The Company or that Anubis reasonably
believes contains a misstatement of material fact, omits to state any material
fact or otherwise does not fully comply with applicable law.

          Anubis is not registered with the Securities and Exchange Commission
as a broker or dealer and, therefore, will not make any offers or sales of
securities or take any other actions, which may require registration as a broker
or dealer.               Service Fee During the Initial Term, The Company agrees
to pay Anubis a service fee of five thousand US dollars [$5,000.00]. This amount
due and payable upon signing this Agreement.           The Company acknowledges
that Anubis will not commence work on the Company’s Program until the initial
payment is received in full.      

 

Anubis Partners, LLC - Letter of Engagement

Page 3 of 4

 

  Equity
Compensation In addition to the Service Fee, as a material inducement to Anubis
to execute this Agreement, The Company shall immediately issue to Anubis three
hundred thousand (300,000) shares of The Company’s common stock (the “Sign-On
Shares”).           The Company agrees that the Sign-On Shares shall be deemed
to be a fully earned and non-refundable according to their issuance date.
Consequently, the Sign-On Shares shall be deemed to be fully paid, earned, and
non-assessable and thus not a payment for future services. If The Company
decides to terminate this Agreement for any reason whatsoever, it is agreed and
understood that Anubis will not be requested or demanded by The Company to
return any of earned Compensation.         Indemnification Because Anubis must
at all times rely upon the accuracy and completeness of the information supplied
to it by The Company, The Company unconditionally, absolutely and irrevocably
agrees to and shall indemnify and hold harmless Anubis and its past, present and
future directors, officers, affiliates, counsel, shareholders, employees,
agents, attorneys, representatives, contractors, successors and assigns (Anubis
and such persons are collectively referred to as the “Indemnified Persons”) from
and against any and all losses, claims, costs, expenses, liabilities and damages
(or actions in respect thereof) arising out of or related to this Agreement, the
performance of services pursuant to the Agreement, and any actions taken or
omitted to be taken by an Indemnified Party in connection with this Agreement
(“Indemnified Claim”).           Without limiting the generality of the
foregoing, such indemnification shall cover losses, claims, costs, expenses,
liabilities and damages imposed on or incurred by the Indemnified Persons,
directly or indirectly, relating to, resulting from, or arising out of any
actual or alleged misstatement of fact or omission of fact, or any actual or
alleged inaccuracy in any information provided or approved by The Company in
connection with the engagement, including any actual or alleged misstatement,
omission or inaccuracy in any filing with the Securities and Exchange
Commission, press release, website, marketing material or other document, or
oral presentation or webcast, whether or not the Indemnified Persons relied
thereon or had knowledge thereof. In addition, The Company agrees to reimburse
the Indemnified Persons for legal or other expenses reasonably incurred by them
in respect of each Indemnified Claim at the time such expenses are incurred.
Notwithstanding the foregoing, The Company shall not be obligated under the
foregoing for any loss, claim, liability or damage that is finally determined by
a court with proper jurisdiction to have resulted primarily from the willful
misconduct or bad faith of the Indemnified Person.              

Governing Law;

Exclusive

Jurisdiction

This Agreement and the rights of the parties hereunder, shall be governed by and
construed in accordance with the laws of the State of Texas, including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws. The parties agree that the
Courts of the County of Dallas, State of Texas shall have sole and exclusive
jurisdiction and venue for the resolution of all disputes arising under the
terms of this Agreement and the transactions contemplated herein.            

 

Anubis Partners, LLC - Letter of Engagement

Page 4 of 4

 

  Attorneys’ Fees In the event any party hereto shall commence legal proceedings
against the other to enforce the terms hereof, or to declare rights hereunder,
as the result of a breach of any covenant or condition of this Agreement, the
prevailing party in any such proceeding shall be entitled to recover from the
losing party its costs of suit, including reasonable attorneys’ fees, as may be
fixed by the court.

 

Attune RTD   Anubis Partners, LLC           By [image_005.jpg]For The Company  
By /s/ Jacob D. Cohen Name Shawn Davis     Jacob D. Cohen Title C.E.O    
Managing Partner

 

Anubis Partners, LLC - Letter of Engagement

 



 